Citation Nr: 1623103	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  11-12 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for post-traumatic headaches.

2. Entitlement to a disability rating in excess of 10 percent for a cervical strain.

3. Entitlement to a disability rating in excess of 10 percent for a lumbosacral strain.

4. Entitlement to service connection for atypical chest pain

4. Entitlement to service connection for a kidney condition.

5. Entitlement to service connection for pulmonary nodules.

6. Entitlement to service connection for fibromyalgia. 

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke


INTRODUCTION

The Veteran had active duty from June 1989 to October 1994.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from May 2010, November 2010, and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to dependency benefits for the Veteran's children and a cost of living adjustment have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Additionally, a claim of entitlement to service connection for an acquired psychiatric disorder, specifically anxiety and depression, to include as secondary to her service-connected disabilities, was raised in a July 2010 statement by the Veteran and a claim of entitlement to service connection for spinal decay and possibly degenerative disc disease was raised by the Veteran in a December 2012 statement by the Veteran. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In December 2012, the Veteran identified relevant private treatment records at Shady Grove Hospital and Dr. Akpandak or Enoh (the name of the doctor is unclear on the Veteran's authorization forms). There is no evidence in the Veteran's claims file that the AOJ sought to obtain these records. 

Additionally, in January 2013 the Veteran was provided a VA medical examination for her service connected post-traumatic headaches, cervical strain, and lumbosacral strain. However, this VA medical examination was never considered by the AOJ in adjudicating the Veteran's claims. Also, in an August 2014 statement, the Veteran stated that her service-connected disabilities had worsened. 

In an October 2013 rating decision, the RO denied the following issues: (1) entitlement to service connection for atypical chest pain; (2) entitlement to service connection for a kidney condition; (3) entitlement to service connection for pulmonary nodules, and (4) entitlement to service connection for fibromyalgia. In November 2013 and January 2014, the Veteran expressed disagreement with the October 2013 rating decision which denied the abovementioned issues. This expression of disagreement should be considered a Notice of Disagreement (NOD). Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999). 

The issue of entitlement to a TDIU is inextricably intertwined with the Veteran's other claims and should be readjudicated by the AOJ once her other claims are adjudicated. 


Accordingly, the case is REMANDED for the following action:

1. Issue a SOC for the issues of entitlement to service connection for atypical chest pain, a kidney condition, pulmonary nodules, and fibromyalgia. Notify the Veteran of her appeal rights and that she must perfect a timely appeal to receive appellate review of those issues.

2. Obtain and associate a complete set of the Veteran's VA treatment records from the Hampton, Virginia and Washington, DC VA Medical Centers. Currently in the Veteran's claims file are VA treatment records from the Hampton, Virginia and Washington, DC VA Medical Centers from November 1997 to January 1999 and October 2008 to April 2015. However, these records appear incomplete.

3. Provide the Veteran with the necessary authorization forms for the Veteran's private treatment records. The AOJ should then attempt to obtain all records from all relevant private treatment providers, specifically including at least Shady Grove Hospital and Doctors Akpandak and/or Enoh. These providers were specifically identified by the Veteran in December 2012. 

If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4. Schedule the Veteran for VA medical examination(s) to determine the current severity of her service-connected post-traumatic headaches, cervical strain, and lumbosacral strain. 

The examiner must review the claims file and should note that review in the report.  All tests deemed necessary must be accomplished, and all clinical findings reported in detail.  

5. Then, readjudicate the Veteran's claims, including her claim of entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







